
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5743
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 5, 2012
			Received; read twice and referred to the
			 Select Committee on
			 Intelligence
		
		AN ACT
		To authorize appropriations for fiscal year
		  2013 for intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Intelligence Authorization Act
			 for Fiscal Year 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Intelligence activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management
				Account.
					Title II—Central Intelligence Agency Retirement and Disability
				System
					Sec. 201. Authorization of appropriations.
					Title III—General provisions
					Sec. 301. Increase in employee compensation and benefits
				authorized by law.
					Sec. 302. Restriction on conduct of intelligence
				activities.
					Sec. 303. Non-reimbursable details.
					Sec. 304. Strategy for security clearance
				reciprocity.
					Sec. 305. Repeal or modification of certain reporting
				requirements.
					Sec. 306. Subcontractor notification process.
					Sec. 307. Report on consequences of military strike against
				Iran.
					Sec. 308. Sense of Congress on the consideration of foreign
				languages and cultures in the development of cyber tools by the intelligence
				community.
					Title IV—Matters relating to elements of the intelligence
				community
					Sec. 401. Authorities of the Inspector General for the Central
				Intelligence Agency.
					Sec. 402. Intelligence community assistance to counter drug
				trafficking organizations using public lands.
					Sec. 403. Intelligence sharing with Mexico and
				Canada.
					Sec. 404. Civil liberties protection officer review of
				cybersecurity policies, programs, and activities.
					Sec. 405. Sense of Congress on hiring of minority employees by
				the Central Intelligence Agency.
					Title V—Other Matters
					Sec. 501. Extension of National Commission for the Review of
				the Research and Development Programs of the United States Intelligence
				Community.
					Sec. 502. Sense of Congress on the need for the intelligence
				community to protect civil liberties of religious and ethnic
				minorities.
					Sec. 503. Protecting the information technology supply chain of
				the United States.
					Sec. 504. Technical amendment to title
				5, United States Code.
					Sec. 505. Technical amendment to the National Security Act of
				1947.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IIntelligence
			 activities
			101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the
			 Director of National Intelligence.
				(2)The Central
			 Intelligence Agency.
				(3)The Department of
			 Defense.
				(4)The Defense
			 Intelligence Agency.
				(5)The National
			 Security Agency.
				(6)The Department of
			 the Army, the Department of the Navy, and the Department of the Air
			 Force.
				(7)The Coast
			 Guard.
				(8)The Department of
			 State.
				(9)The Department of
			 the Treasury.
				(10)The Department of
			 Energy.
				(11)The Department of
			 Justice.
				(12)The Federal
			 Bureau of Investigation.
				(13)The Drug
			 Enforcement Administration.
				(14)The National
			 Reconnaissance Office.
				(15)The National
			 Geospatial-Intelligence Agency.
				(16)The Department of
			 Homeland Security.
				102.Classified
			 Schedule of Authorizations
				(a)Specifications
			 of amounts and personnel levelsThe amounts authorized to be appropriated
			 under section 101 and, subject to section 103, the authorized personnel
			 ceilings as of September 30, 2013, for the conduct of the intelligence
			 activities of the elements listed in paragraphs (1) through (16) of section
			 101, are those specified in the classified Schedule of Authorizations prepared
			 to accompany the bill H.R. 5743 of the One Hundred Twelfth Congress.
				(b)Availability of
			 classified Schedule of Authorizations
					(1)Availability to
			 committees of CongressThe classified Schedule of Authorizations
			 referred to in subsection (a) shall be made available to the Committee on
			 Appropriations of the Senate, the Committee on Appropriations of the House of
			 Representatives, and to the President.
					(2)Distribution by
			 the PresidentSubject to paragraph (3), the President shall
			 provide for suitable distribution of the classified Schedule of Authorizations,
			 or of appropriate portions of the Schedule, within the executive branch.
					(3)Limits on
			 disclosureIn carrying out paragraph (2), the President may
			 disclose only that budget-related information necessary to execute the
			 classified Schedule of Authorizations and shall not disclose the Schedule or
			 any portion of the Schedule publicly.
					103.Personnel
			 ceiling adjustments
				(a)Authority for
			 increasesWith the approval
			 of the Director of the Office of Management and Budget, the Director of
			 National Intelligence may authorize employment of civilian personnel in excess
			 of the number authorized for fiscal year 2013 by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance of
			 important intelligence functions, except that the number of personnel employed
			 in excess of the number authorized under such section may not, for any element
			 of the intelligence community, exceed 3 percent of the number of civilian
			 personnel authorized under such Schedule for such element.
				(b)Authority for conversion of activities
			 performed by contract personnel
					(1)In
			 generalIn addition to the authority in subsection (a) and
			 subject to paragraph (2), if the head of an element of the intelligence
			 community makes a determination that activities currently being performed by
			 contract personnel should be performed by employees of such element, the
			 Director of National Intelligence, in order to reduce a comparable number of
			 contract personnel, may authorize for that purpose employment of additional
			 full-time equivalent personnel in such element equal to the number of full-time
			 equivalent contract personnel performing such activities.
					(2)Concurrence and
			 approvalThe authority described in paragraph (1) may not be
			 exercised unless the Director of National Intelligence concurs with the
			 determination described in such paragraph.
					(c)Notice to
			 congressional intelligence committeesThe Director of National
			 Intelligence shall notify the congressional intelligence committees in writing
			 at least 15 days prior to each exercise of an authority described in subsection
			 (a).
				104.Intelligence
			 Community Management Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2013 the sum of
			 $530,652,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2014.
				(b)Authorized
			 personnel levelsThe elements
			 within the Intelligence Community Management Account of the Director of
			 National Intelligence are authorized 831 full-time or full-time equivalent
			 personnel as of September 30, 2013. Personnel serving in such elements may be
			 permanent employees of the Office of the Director of National Intelligence or
			 personnel detailed from other elements of the United States Government.
				(c)Classified
			 authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2013 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2014.
					(2)Authorization of
			 personnelIn addition to the
			 personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2013, there are authorized
			 such additional personnel for the Community Management Account as of that date
			 as are specified in the classified Schedule of Authorizations referred to in
			 section 102(a).
					IICentral
			 Intelligence Agency Retirement and Disability System
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2013 the sum of $514,000,000.
			IIIGeneral
			 provisions
			301.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			302.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
			303.Non-reimbursable
			 detailsSection 113A of the
			 National Security Act of 1947 (50 U.S.C. 404h–1) is amended—
				(1)by striking
			 An officer or employee of the United States or member of the Armed
			 Forces and inserting (a) Civilian
			 employees.—An officer or employee of the United
			 States;
				(2)by striking the
			 second sentence; and
				(3)by adding at the
			 end the following new subsections:
					
						(b)Members of the
				Armed ForcesA member of the
				Armed Forces may be detailed to the staff of an element of the intelligence
				community funded through the National Intelligence Program on a
				non-reimbursable basis, as jointly agreed to by the head of the receiving and
				detailing elements, for a period not to exceed three years.
						(c)No limitation on
				other authorityThis section does not limit any other source of
				authority for or non-reimbursable details.
						(d)No effect on
				appropriationsA non-reimbursable detail made under this section
				shall not be considered an augmentation of the appropriations of the element of
				the intelligence community receiving such
				detail.
						.
				304.Strategy for
			 security clearance reciprocity
				(a)StrategyThe
			 President shall develop a strategy and a timeline for carrying out the
			 requirements of section 3001(d) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 435b(d)). Such strategy and timeline shall
			 include—
					(1)a
			 process for accomplishing the reciprocity required under such section for a
			 security clearance issued by a department or agency of the Federal Government,
			 including reciprocity for security clearances that are issued to both persons
			 who are and who are not employees of the Federal Government; and
					(2)a
			 description of the specific circumstances under which a department or agency of
			 the Federal Government may not recognize a security clearance issued by another
			 department or agency of the Federal Government.
					(b)Congressional
			 notificationNot later than 180 days after the date of the
			 enactment of this Act, the President shall inform Congress of the strategy and
			 timeline developed under subsection (a).
				305.Repeal or
			 modification of certain reporting requirements
				(a)Repeal of
			 reporting requirements
					(1)Acquisition of
			 technology relating to weapons of mass destruction and advanced conventional
			 munitionsSection 721 of the Intelligence Authorization Act for
			 Fiscal Year 1997 (50 U.S.C. 2366) is repealed.
					(2)Threat of attack
			 on the United States using weapons of mass destruction and the safety and
			 security of Russian nuclear facilities and nuclear military
			 forcesSection 114 of the National Security Act of 1947 (50
			 U.S.C. 404i) is amended—
						(A)in the heading, by
			 striking Additional
			 annual reports from the Director of National
			 Intelligence and inserting Annual report on hiring and retention of
			 minority employees;
						(B)by striking
			 subsections (a), (c), and (d);
						(C)by striking
			 (b)
			 Annual report on hiring and retention of minority
			 employees.—;
						(D)by redesignating
			 paragraphs (1) through (5) as subsections (a) through (e), respectively;
						(E)in subsection (b)
			 (as so redesignated)—
							(i)by redesignating
			 subparagraphs (A), (B), and (C), as paragraphs (1), (2), and (3), respectively;
			 and
							(ii)in paragraph (2)
			 (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs
			 (A) and (B), respectively; and
							(F)in subsection (e) (as redesignated by
			 subparagraph (D)), by redesignating subparagraphs (A), (B), and (C), as
			 paragraphs (1), (2), and (3), respectively.
						(3)Measures to
			 protect the identities of covert agentsTitle VI of the National
			 Security Act of 1947 (50 U.S.C. 421 et seq.) is amended—
						(A)by striking
			 section 603; and
						(B)by redesignating
			 sections 604, 605, and 606 as sections 603, 604, and 605, respectively.
						(b)Modification of
			 reporting requirements
					(1)Intelligence
			 advisory committeesSection
			 410(b) of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law
			 111–259; 124 Stat. 2725) is amended to read as follows:
						
							(b)Notification of
				establishment of advisory committeeThe Director of National Intelligence and
				the Director of the Central Intelligence Agency shall each notify the
				congressional intelligence committees each time each such Director creates an
				advisory committee. Each notification shall include—
								(1)a description of
				such advisory committee, including the subject matter of such committee;
								(2)a list of members
				of such advisory committee; and
								(3)in the case of an
				advisory committee created by the Director of National Intelligence, the
				reasons for a determination by the Director under section 4(b)(3) of the
				Federal Advisory Committee Act (5 U.S.C. App.) that an advisory committee
				cannot comply with the requirements of such
				Act.
								.
					(2)Customer
			 feedback on Department of Homeland Security intelligence
			 reportingSection 210A(g)(2) of the Homeland Security Act of 2002
			 (6 U.S.C. 124h) is amended—
						(A)by inserting
			 and the Select Committee on Intelligence after Committee
			 on Homeland Security and Governmental Affairs; and
						(B)by inserting
			 and the Permanent Select Committee on Intelligence after
			 and the Committee on Homeland Security.
						(3)Intelligence
			 information sharingSection 102A(g)(4) of the National Security
			 Act of 1947 (50 U.S.C. 403–1(g)(4)) is amended to read as follows:
						
							(4)The Director of National Intelligence
				shall, in a timely manner, report to Congress any statute, regulation, policy,
				or practice that the Director believes impedes the ability of the Director to
				fully and effectively ensure maximum availability of access to intelligence
				information within the intelligence community consistent with the protection of
				the national security of the United
				States.
							.
					(c)Conforming
			 amendments
					(1)Report
			 submission datesSection 507 of the National Security Act of 1947
			 (50 U.S.C. 415b) is amended—
						(A)in subsection
			 (a)—
							(i)by
			 striking (1) The date and inserting The
			 date;
							(ii)in
			 the matter preceding subparagraph (A), by striking subsection
			 (c)(1)(A) and inserting subsection (c)(1);
							(iii)by
			 striking paragraph (2);
							(iv)by
			 striking subparagraphs (A) and (C);
							(v)in
			 subparagraph (G), by striking 114(c) and inserting
			 114; and
							(vi)by redesignating subparagraphs (B), (D),
			 (E), (F), (G), (H), and (I), as paragraphs (1), (2), (3), (4), (5), (6), and
			 (7), respectively; and
							(B)in subsection
			 (c)(1)—
							(i)by
			 striking (A) Except as provided and inserting Except as
			 provided; and
							(ii)by
			 striking subparagraph (B).
							(2)Table of
			 contents of the National Security Act of
			 1947The table of contents in
			 the first section of the National Security Act of 1947 is amended—
						(A)by striking the
			 item relating to section 114 and inserting the following new item:
							
								
									Sec. 114. Annual report on hiring and
				retention of minority
				employees.
								
								;
							and(B)by striking the
			 items relating to sections 603, 604, 605, and 606 and inserting the following
			 new items:
							
								
									Sec. 603. Extraterritorial
				jurisdiction.
									Sec. 604. Providing information to
				Congress.
									Sec. 605.
				Definitions.
								
								.
						306.Subcontractor
			 notification processNot later
			 than October 1, 2013, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report assessing the method by which
			 contractors at any tier under a contract entered into with an element of the
			 intelligence community are granted security clearances and notified of
			 classified contracting opportunities within the Federal Government and
			 recommendations for the improvement of such method. Such report shall
			 include—
				(1)an assessment of
			 the current method by which contractors at any tier under a contract entered
			 into with an element of the intelligence community are notified of classified
			 contracting opportunities;
				(2)an assessment of
			 any problems that may reduce the overall effectiveness of the ability of the
			 intelligence community to identify appropriate contractors at any tier under
			 such a contract;
				(3)an assessment of
			 the role the existing security clearance process has in enhancing or hindering
			 the ability of the intelligence community to notify such contractors of
			 contracting opportunities;
				(4)an assessment of the role the current
			 security clearance process in enhancing or hindering the ability of contractors
			 at any tier under a contract entered into with an element of the intelligence
			 community to execute classified contracts;
				(5)a
			 description of the method used by the Director of National Intelligence for
			 assessing the effectiveness of the notification process of the intelligence
			 community to produce a talented pool of subcontractors;
				(6)a
			 description of appropriate goals, schedules, milestones, or metrics used to
			 measure the effectiveness of such notification process; and
				(7)recommendations
			 for improving such notification process.
				307.Report on
			 consequences of military strike against IranNot later than 60 days after the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 the congressional intelligence committees a report containing an assessment of
			 the consequences of a military strike against Iran.
			308.Sense of
			 Congress on the consideration of foreign languages and cultures in the
			 development of cyber tools by the intelligence communityIt is the sense of Congress that the head of
			 each element of the intelligence community should take into consideration
			 foreign languages and cultures during the development by such element of the
			 intelligence community of training, tools, and methodologies to protect the
			 networks of the United States against cyber attacks and intrusions from foreign
			 entities.
			IVMatters relating
			 to elements of the intelligence community
			401.Authorities of
			 the Inspector General for the Central Intelligence AgencySection 17(e)(7) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403q(e)(7)) is amended—
				(1)by striking
			 Subject to applicable law and inserting (A)
			 Subject to applicable law; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)(i)The Inspector General may designate an
				officer or employee appointed in accordance with subparagraph (A) as a law
				enforcement officer solely for purposes of subchapter III of chapter 83 or
				chapter 84 of title 5, United States Code, if such officer or employee is
				appointed to a position in which the duty is to investigate suspected offenses
				against the criminal laws of the United States.
							(ii)In carrying out clause (i), the Inspector
				General shall ensure that any authority under such clause is exercised in a
				manner consistent with the provisions of section 3307 of title 5, United States
				Code, as they relate to law enforcement officers.
							(iii)For purposes of applying sections 3307(d),
				8335(b), and 8425(b) of title 5, United States Code, the Inspector General may
				exercise the functions, powers, and duties of an agency head or appointing
				authority with respect to the
				Office.
							.
				402.Intelligence
			 community assistance to counter drug trafficking organizations using public
			 landsSection 401(b) of the
			 Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87; 125
			 Stat. 1887) is amended in the matter preceding paragraph (1)—
				(1)by inserting
			 and annually thereafter, after Not later than 180 days
			 after the date of the enactment of this Act,;
				(2)by striking
			 submit to and inserting inform;
				(3)by striking
			 a report on the results and inserting of the
			 results; and
				(4)by striking
			 Such report and inserting Information provided under this
			 subsection.
				403.Intelligence
			 sharing with Mexico and Canada
				(a)AuthorizationThe Director of National Intelligence
			 may—
					(1)if the Director
			 determines that the sharing of intelligence information with Mexico and Canada
			 for purposes of reducing drug trafficking would not threaten national security,
			 allow the sharing of such intelligence information with Mexico and Canada;
			 and
					(2)make use of
			 intelligence information from Mexico and Canada for such purposes.
					(b)Type of
			 informationInformation
			 shared or used under subsection (a) may include the movements of drug cartels
			 and other criminal behavior.
				404.Civil liberties
			 protection officer review of cybersecurity policies, programs, and
			 activitiesSection 103D(b) of
			 the National Security Act of 1947 (50 U.S.C. 403–3d(b)) is amended—
				(1)in paragraph (6),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (7) as paragraph (8); and
				(3)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)ensure that any
				coordination and training between an element of the intelligence community and
				a law enforcement agency does not violate the Constitutional rights of racial
				or ethnic minorities;
				and
						.
				405.Sense of
			 Congress on hiring of minority employees by the Central Intelligence
			 AgencyIt is the sense of
			 Congress that the Director of the Central Intelligence Agency should take such
			 actions as the Director considers necessary to increase the recruitment and
			 training of ethnic minorities as officers and employees of the Central
			 Intelligence Agency.
			VOther
			 Matters
			501.Extension of
			 National Commission for the Review of the Research and Development Programs of
			 the United States Intelligence CommunitySection 1007 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 50 U.S.C. 401 note)
			 is amended by striking Not later than one year after the date on which
			 all members of the Commission are appointed pursuant to section 701(a)(3) of
			 the Intelligence Authorization Act for Fiscal Year 2010 and inserting
			 Not later than March 31, 2013.
			502.Sense of
			 Congress on the need for the intelligence community to protect civil liberties
			 of religious and ethnic minoritiesIt is the sense of Congress that the
			 intelligence community should take all appropriate actions necessary to protect
			 the civil liberties of religious and ethnic minorities.
			503.Protecting the
			 information technology supply chain of the United States
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Director of
			 National Intelligence shall submit to the congressional intelligence committees
			 a report that—
					(1)identifies foreign
			 suppliers of information technology (including equipment, software, and
			 services) that are linked directly or indirectly to a foreign government,
			 including—
						(A)by ties to the
			 military forces of a foreign government;
						(B)by ties to the
			 intelligence services of a foreign government; or
						(C)by being the
			 beneficiaries of significant low interest or no interest loans, loan
			 forgiveness, or other support by a foreign government;
						(2)assesses the
			 vulnerability to malicious activity, including cyber crime or espionage, of the
			 telecommunications networks of the United States due to the presence of
			 technology produced by suppliers identified under paragraph (1).
					(b)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may include a classified annex.
				(c)Telecommunications
			 networks of the United States definedIn this section, the term
			 telecommunications networks of the United States
			 includes—
					(1)telephone
			 systems;
					(2)Internet
			 systems;
					(3)fiber optic lines,
			 including cable landings;
					(4)computer networks;
			 and
					(5)smart grid
			 technology under development by the Department of Energy.
					504.Technical
			 amendment to title 5, United States
			 CodeSection 3132(a)(1)(B) of
			 title 5, United States Code, is amended by inserting , the Office of the
			 Director of National Intelligence after the Central Intelligence
			 Agency.
			505.Technical
			 amendment to the National Security Act of
			 1947Section 605 of the National Security Act of
			 1947 (50 U.S.C. 426) (as redesignated by section 305 of this Act) is
			 amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (A), by striking intelligence agency each place it appears and
			 inserting element of the intelligence community;
					(B)in subparagraph
			 (B)(i), by striking intelligence agency and inserting
			 element of the intelligence community; and
					(C)in subparagraph (C), by striking
			 intelligence agency and inserting element of the
			 intelligence community;
					(2)by striking
			 paragraph (5);
				(3)by redesignating
			 paragraphs (6) through (10) as paragraphs (5) through (9), respectively;
			 and
				(4)in paragraph (5) (as so redesignated), by
			 striking intelligence agency and inserting element of the
			 intelligence community.
				
	
		
			Passed the House of
			 Representatives May 31, 2012.
			Karen L. Haas,
			Clerk
		
	
